Case 1:19-md-02915-AJT-JFA Document 1245 Filed 04/13/21 Page 1 of 1 PageID# 19062




                     UNITED STATES DISTRICT COURT
                   REMOTE STATUS CONFERENCE MINUTES


  Date: 4/13/2021                              Judge:       Anthony J. Trenga
  Time: 3:09 – 3:12                            Reporter:     Rhonda Montgomery
                                               Deputy Clerk: Dani Zirk



  Case Number: 1:19-md-2915


  IN RE: CAPITAL ONE CUSTOMER DATA SECURITY BREACH LITIGATION


  APPEARANCES:
      Counsel present via Zoom.


    Counsel for Plaintiff                   Counsel for Defendant
    Norman Siegel                           David Balser (Capital One)
    Karen Riebel                            Robert Angle (Capital One)
    John Yanchunis                          Mary Zinsner (Capital One)
    Ra Amen                                 Tyler Newby (Amazon)
                                            Robert Vieth (Amazon)




  PROCEEDINGS:
  This matter came on for a Status Hearing. Counsel updates the Court on the status of the matter. Status
  Conference set for 5/11/2021 at 2:00 p.m.
